300 F.2d 916
112 U.S.App.D.C. 161
Charles R. GRAVES, Appellant,v.UNITED STATES of America, Appellee.
No. 15945.
United States Court of Appeals District of Columbia Circuit.
Argued March 6, 1962.Decided March 22, 1962.

Mr. T. Emmett McKenzie, Washington, D.C., for appellant.  Messrs. Howard D. Levine and William J. Garber, Washington, D.C., also entered appearances for appellant.
Mr. Harold H. Titus, Jr., Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Nathan J. Paulson, and Victor C. Caputy, Asst. U.S. Attys., were on the brief, for appellee.  Messrs. Charles T. Duncan, Principal Asst. U.S. Atty., Frank Q. Nebeker, John R. Schmertz, Arnold T. Aikens, Dennis D. Duffy and Abbott A. Leban, Asst. U.S. Attys., Mr. Oliver Gasch, U.S. Atty., at the time the record was filed, and Mr. Carl W. Belcher, Asst. U.S. Atty., at the time the record was filed, also entered appearances for appellee.
Before WILBUR K. MILLER, Chief Judge, and DANAHER and BURGER, Circuit judges.
PER CURIAM.


1
Appellant appeals from a judgment of conviction on four counts of a five count indictment which charged him with robbery, unauthorized use of a vehicle, housebreaking and assault with a dangerous weapon.  The sentence on Count 1 (5-15 years) is valid and there being no other sentences greater, it is not necessary to consider claims relating to the other counts.  Kiyoshi Hirabayashi v. United States, 320 U.S. 81, 63 S. Ct. 1375, 87 L. Ed. 1774 (1943).  Our examination of the record discloses no error warranting reversal.


2
Affirmed.